PARRISH, Judge.
Frank Raines (movant) filed a notice of appeal purporting to appeal from the “denial without evidentiary hearing of a motion for postconviction relief under Rule 24.035.” The Rule 24.035 motion to which the notice of appeal refers was filed September 15, 1994, in the Circuit Court of McDonald County, Missouri. That court’s case number is CV 194 342CC.
The record on appeal contains no copy of an order ruling on movant’s motion for post-conviction relief or of findings of fact and conclusions of law. It includes a written statement from the Office of Circuit Clerk of McDonald County dated January 2, 1996, directed to movant’s attorney that states, “Please be advised we do not have ‘[sic] Formal Judgment, filed March 15, 1995 in CV 194 342CC.”1 The statement has the seal of the Circuit Clerk of McDonald County affixed.
An order finally disposing of a Rule 24.035 motion is a final judgment for purposes of appeal. Rule 24.035(k). “A final judgment is a prerequisite to appellate jurisdiction.” Knight v. Keaton, 660 S.W.2d 752, 753 (Mo.App.1983); see § 512.020, RSMo1994. There being no judgment, the appeal is dismissed.
SHRUM, C.J., and CROW, J., concur.

. The legal file includes the following docket entry from the motion court dated March 15, 1995:
Court reviews plea of guilty transcript. Court finds defendant's plea of guilty was made freely, voluntarily and knowingly and intelligently. Record of plea of guilty rebuts movant’s allegations. See formal judgment. TWP Court notes movant was granted credit for jail time for in patient treatment. TWP